Appellant was tried on an indictment regularly found by the grand jury charging him with unlawfully carrying on and about his person a pistol in Fisher County. He was convicted and his punishment assessed at a fine of $100.
The evidence is clear and positive that he had a pistol in his buggy some three or four miles from where he lived, and that he was seen to shoot and kill a skunk with it. There is no contradiction of this evidence in the record. The only charge requested by appellant was to the effect in substance that if the jury believed that the defendant at the time he had the pistol believed he had a legal right to carry it, they would acquit him. This is not the law and should not have been given. Under the law appellant had no right to carry the pistol at the time and place he had it. He *Page 393 
is charged with knowing the law. His belief, however honest or sincere, can not excuse him.
The only other ground raised is, that the verdict of the jury is contrary to and unsupported by the evidence. This is not sustained by the record. There is no error in the proceedings of the court below, and the judgment is in all things affirmed.
Affirmed.